Appeal of F. C. CHENEY.Cheney v. CommissionerDocket No. 912.United States Board of Tax Appeals1 B.T.A. 1003; 1925 BTA LEXIS 2722; April 13, 1925, decided Submitted April 1, 1925.  1925 BTA LEXIS 2722">*2722  Deficiency disallowed on the admission of the Commissioner that the taxpayer is entitled to the exemption claimed.  W. Frank Gibbs, Esq., for the Commissioner.  1 B.T.A. 1003">*1003  Before STERNHAGEN, TRAMMELL, and PHILLIPS.  In filing his income-tax return for 1923, the taxpayer claimed an exemption of $3,600 from gross income, but failed to state his reasons 1 B.T.A. 1003">*1004  for such exemption.  Consequently, the Commissioner reduced this amount to the sum of $1,000, the exemption allowed single persons under the Revenue Act of 1921, and notified the taxpayer that a deficiency had been determined based on the reduction of the exemption claimed.  After this appeal was filed an investigation was made by a revenue agent, and at the hearing counsel for the Commissioner orally admitted certain of the facts alleged in the petition.  From the petition and answer and the admissions of the Commissioner made at the hearing the Board makes the following FINDINGS OF FACT.  1.  The taxpayer is an individual residing at Allgood, Ala.  The deficiency letter from which this appeal is taken was mailed to the taxpayer October 20, 1924, and asserts a deficiency in income tax for the calendar1925 BTA LEXIS 2722">*2723  year 1923.  2.  During the year 1923 the taxpayer was a married man, having a wife, with whom he lived, and four children dependent on him, each of the four children being under 18 years of age.  3.  The taxpayer is entitled, for the year 1923, to the exemption of $3,600 claimed under the provisions of section 216(c) and (d) of the Revenue Act of 1921.  DECISION.  The deficiency determined by the Commissioner is disallowed.